PER CURIAM.
Appellant, Willie James Billue, appeals the trial court’s denial of his petition for writ of habeas corpus. Because Appellant did not file his petition in the sentencing court, the trial court lacked jurisdiction to consider his petition. See Johnson v. State, 933 So.2d 651 (Fla. 1st DCA 2006) (citing Crockett v. Singletary, 723 So.2d 911 (Fla. 1st DCA 1999)). We therefore affirm the trial court’s denial of Appellant’s petition without prejudice for him to file a proper postconviction motion in the sentencing court.
AFFIRMED.
WOLF, LEWIS and THOMAS, JJ., concur.